



a104catmformltipperfo_image1.jpg [a104catmformltipperfo_image1.jpg]
CARDTRONICS PLC
FOURTH AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES
(Performance-Based)  
The grant of restricted stock units (“RSUs”) to [●] (the “Participant”) on [●]
(the “Grant Date”) by Cardtronics plc, an English public limited company (the
“Company”), is subject to the terms and conditions of the Cardtronics plc Fourth
Amended and Restated 2007 Stock Incentive Plan (as assumed and adopted by the
Company) (the “Plan”) and this Restricted Stock Unit Agreement (this
“Agreement”). By the Participant’s acceptance (electronic or otherwise) of this
grant of RSUs, the Participant agrees to all the terms and conditions of the
Plan, this Agreement, and any country-specific terms and conditions set forth in
the addendum to this Agreement.
1.
Grant of RSUs. This Agreement applies to the grant to the Participant of [●]
RSUs. Each RSU represents a contractual right to receive one Class A ordinary
share, nominal value $0.01 each, of Cardtronics plc (an “Ordinary Share”)
following the vesting of such RSU in accordance with and subject to this
Agreement and the Plan.

2.
Vesting Schedule. The Participant’s RSUs can vest to the extent the Performance
Goals (as set forth in Schedule A) applicable to the Performance Period (as
specified in Schedule A) are attained, as determined in accordance with this
Section 2. The Committee will meet no later than March [●] of the year following
the end of the Performance Period to determine whether the Company met its
Performance Goals and approve the final Performance Goals achievement (the
“Achievement”). The Company will issue a written notice to the Participant of
the findings as to whether the Company met its Performance Goals and, if so, the
specific level achieved (the “Award Notice”), and the exact number of RSUs that
have vested based on achievement of the Performance Goals (such number of RSUs,
the “Vested RSUs”).

3.
Definitions. To the extent any capitalized terms used in this Agreement are not
defined herein, they shall have the meaning ascribed to them in the Plan. In
addition to the terms defined elsewhere herein, the following capitalized terms
shall have the meanings indicated below:

(a)
    “Cause” shall have the meaning ascribed to it in the Participant’s
employment agreement with the Company, a Subsidiary or the Company’s holding
company; provided, however, that if the Participant does not have such an
employment agreement or the Participant’s employment agreement does not define
the term “cause”, then “Cause” shall mean the termination of the Participant’s
employment with the Company based on a determination by the Committee (or its
delegate) that the Participant: (i) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of the Participant’s
duties with respect to the Company or any Affiliate; (ii) has refused without
proper legal reason to perform the Participant’s duties and



1



--------------------------------------------------------------------------------





responsibilities to the Company or any Affiliate; (iii) has materially breached
any material provision of a written agreement or corporate policy or code of
conduct established by the Company or any Affiliate; (iv) has willfully engaged
in conduct that is materially injurious to the Company or any Affiliate; (v) has
disclosed without specific authorization from the Company confidential
information of the Company or any Affiliate that is materially injurious to any
such entity; (vi) has committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any
Affiliate; or (vii) has been convicted of (or pleaded no contest to) a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction).  
(b)
    “Disability” shall mean that a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering the Company’s employees; provided
that in all cases, “Disability” shall meet the requirements under Section 409A
of the Code.  

(c)
    “Employer” shall mean the Company or Subsidiary that employs the
Participant.

(d)
    “Qualified Retirement” shall mean the resignation of the Participant who (i)
has a minimum of five years of employment with the Company or any Affiliate and
(ii) is at least 60 years of age as of the date of retirement.

(e)
     “Termination Date” shall mean the effective date of termination or
cessation of the Participant’s employment with the Employer if the Participant
is a resident of, or employed in, the United States. If the Participant is a
resident of, or employed outside of the United States, “Termination Date” shall
mean the earliest of (i) the date on which notice of termination or cessation of
the Participant's employment with the Employer is provided to or by the
Participant; (ii) the last day of the Participant’s active service with the
Employer or (iii) the last day on which the Participant is an employee of the
Employer, as determined in each case without included any required advance
notice period and irrespective of the status of the termination under local
labor or employment laws.

4.
Termination of Service. Unless otherwise expressly provided in this Section 4,
in the event the Participant’s employment with Employer terminates prior to the
end of the Performance Period, the Participant shall cease vesting in the RSUs
as of the Termination Date and any unvested RSUs shall be forfeited in their
entirety.

(a)
    Death or Disability. In the event the Participant’s employment terminates as
a result of death or Disability within the Performance Period, the RSUs shall be
deemed earned at the Target level and a number of RSUs equal to the product of
(i) the total number of RSUs granted pursuant to this Agreement and (ii) the
quotient obtained by dividing (a) the number of full and partial months the
Participant was employed within the Performance Period and (b) [●] months, shall
become vested upon such termination and paid out in Ordinary Shares within 30
days following such employment termination.  



2



--------------------------------------------------------------------------------





(b)
    Qualified Retirement. In the event the Participant has a "separation from
service" (within the meaning of Treasury Regulation Section 1.409A-1(h)), as a
result of a Qualified Retirement within the Performance Period, then as of the
end of the Performance Period, a number of RSUs (if any) shall vest equal to the
product of (i) the total number of Vested RSUs (as determined in accordance with
Section 2) and (ii) the quotient obtained by dividing (a) the number of full and
partial months the Participant was employed during the Performance Period and
(b) thirty-six (36), and shall be paid out in Ordinary Shares in calendar year
2022, following approval of the Achievement.

(c)
Involuntary Termination without Cause. In the event the Participant has a
"separation from service" (within the meaning of Treasury Regulation Section
1.409A-1(h)), as a result of an involuntary termination without Cause (i) within
the first twelve (12) months of the Performance Period, then all outstanding
RSUs shall be forfeited or (ii) within the last twenty four (24) months of the
Performance Period, then as of the end of the Performance Period, a number of
RSUs (if any) shall vest equal to the product of (a) the total number of Vested
RSUs (as determined in accordance with Section 2) and (b) the quotient obtained
by dividing (1) the number of full and partial months the Participant was
employed during the Performance Period and (2) thirty-six (36), and shall be
paid out in Ordinary Shares in calendar year 2022, following approval of the
Achievement.

(d)
    Section 409A. Notwithstanding the other provisions of this Section 4 or
Section 7, if the Participant is eligible for the payout of Ordinary Shares
under this Section 4 or Section 7 and is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of the date of the
Participant’s “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)), such Participant shall not receive Ordinary
Shares in settlement of the RSUs until the earlier of (i) the date which is six
months after the Participant’s “separation from service” for any reason other
than death or (ii) the date of the Participant’s death.

5.
Settlement of the RSUs. Except as otherwise set forth in Section 4 and Section
7, the Company shall settle the Vested RSUs by arranging for Ordinary Shares to
be credited to the Participant’s account in the electronic stock plan account
maintained with the brokerage firm engaged by the Company in connection with the
operation of the Plan (the “Administrator”) in calendar year 2022, following
approval of the Achievement, but no later than December 31, 2022, provided that
the Company may require the Participant to pay up the nominal value of such
Ordinary Shares of $0.01 before the RSUs are settled. The Participant’s RSUs
shall be settled in the form of Ordinary Shares, except to the extent settlement
in Ordinary Shares (i) is prohibited under applicable law or would be in breach
of the requirements of any applicable regulatory rules, regulations or codes; or
(ii) would require the Participant, the Company or the Employer to obtain the
approval of any governmental or regulatory body in the Participant’s country of
residence (or country of employment, if different), in which case the RSUs may,
at the discretion of the Committee and subject to the Plan and such policies and
procedures as it may adopt from time to time, settle the RSUs in cash. The
Company may require the Participant to immediately sell any Ordinary Shares
acquired by the Participant upon vesting or settlement if necessary to comply
with applicable local law or to comply with tax obligations with respect to the
vesting or settlement (in which case, the Participant hereby expressly
authorizes the Company to issue sales instructions in relation to such Ordinary
Shares on the Participant’s behalf). Neither the Company nor the Committee will
be



3



--------------------------------------------------------------------------------





liable to the Participant or any other Person for damages relating to any delays
in issuing or crediting the Ordinary Shares or any mistakes or errors in the
issuance or crediting of the Ordinary Shares.
6.
Dividend Equivalent Rights. If the Company declares a dividend with respect to
Ordinary Shares, the Participant will receive dividend equivalent rights (the
“DERs”) equal to the amount of the dividends payable on the dividend payment
date with respect to the number of Ordinary Shares represented by the RSUs
outstanding as of the dividend record date. The DERs will be subject to the same
terms and conditions that apply to the RSUs (including vesting conditions), such
that no payment shall be due to the Participant unless and until the
corresponding RSUs have vested in accordance with Section 2. The DERs will be
settled in cash on the date the underlying RSUs are settled, subject to the
Company’s collection of the Tax-Related Items pursuant to Section 8. If an RSU
is settled before a dividend payment date, but after the dividend record date,
the Participant will be entitled to be paid for the DERs that relate to such
RSUs on the dividend payment date, or within 30 days thereafter; provided that
payment for such DERs shall be made no later than the later of (i) the last day
of the taxable year in which the settlement of the RSUs occurs and (ii) the
fifteenth (15th) day of the third (3rd) calendar month following the settlement
of the RSUs.

7.
Corporate Change. In the event of a Corporate Change, the Participant’s
then-outstanding RSUs shall vest immediately prior to the Corporate Change based
on the greater of (i) target level of achievement of the Performance Goals and
(ii) the actual level of achievement of the Performance Goals as of immediately
prior to the Corporate Change and based on pro-rated Performance Goals to
account for any shortened Performance Period (if applicable), and shall be paid
out in Ordinary Shares at the consummation of the Corporate Change.

8.
Withholding of Tax. Regardless of any action the Company or its Affiliates or an
Employer takes with respect to any or all income tax (including U.S. federal,
state and local taxes or non-U.S. taxes), social insurance, payroll tax, payment
on account or other tax-related withholding (the “Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and its Affiliates or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the settlement of RSUs, the subsequent sale of any Ordinary
Shares acquired pursuant to the RSUs and the receipt of any dividends or DERs
and (ii) do not commit to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate the Participant’s liability for Tax-Related Items.

Prior to the delivery of Ordinary Shares on or following the vesting of the
RSUs, if the Participant’s country of residence (or country of employment, if
different) requires withholding of Tax-Related Items, then, at the discretion of
the Committee, (i) the Company shall withhold a sufficient number of whole
Ordinary Shares otherwise issuable upon the vesting of the RSUs that have an
aggregate fair market value sufficient to pay the Tax-Related Items required to
be withheld with respect to the Ordinary Shares at the applicable minimum
statutory rate or other withholding rate, including the maximum rate, as
determined by the Committee in accordance with the Plan and applicable law or
(ii) the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Ordinary Shares at the applicable minimum statutory rate or other
withholding rate, including the maximum rate, as determined by the Committee in
accordance with the Plan.


4



--------------------------------------------------------------------------------





If the obligation for the Participant’s Tax-Related Items is satisfied by
withholding Ordinary Shares as described herein, the Participant shall be deemed
to have been issued the full number of shares of Ordinary Shares issuable upon
vesting, notwithstanding that a number of the shares of Ordinary Shares is held
back solely for the purpose of paying the Tax-Related Items due as a result of
the vesting or any other aspect of the RSUs.
The Company may refuse to deliver any Ordinary Shares due upon settlement of the
RSUs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described herein and such Ordinary
Shares will be forfeited. If the Participant is subject to taxation in more than
one jurisdiction, the Participant acknowledges that the Company or the Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. The Participant hereby consents to any action reasonably taken by
the Company and the Employer to meet their obligation for Tax-Related Items. All
other Tax-Related Items related to the RSUs and any Ordinary Shares delivered in
payment thereof are the Participant’s sole responsibility.
9.
Nature of Grant. In accepting the grant of the RSUs, the Participant
acknowledges, understands and agrees that:

(a)
    the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Committee at any
time, as provided in the Plan and this Agreement;

(b)
    the grant of RSUs are voluntary and occasional and do not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)
    all decisions with respect to future grants of RSUs or other grants, if any,
will be at the sole discretion of the Company or the Committee, as applicable,
including, but not limited to, the form and timing of awards, the number of
Ordinary Shares subject to awards, and the vesting provisions applicable to the
awards;

(d)
    the Participant shall not be entitled and shall be deemed to have waived any
possible entitlement, to any compensation for any loss he may suffer as a result
of the exercise by the Company or the Committee of, or its failure to exercise,
any of the discretions given to it by the Plan;

(e)
    the grant of RSUs and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Affiliate and shall not
interfere with the ability of the Employer to terminate the Participant’s
employment or service relationship;

(f)
    the Participant is voluntarily participating in the Plan;

(g)
    the RSUs and the Ordinary Shares subject to the RSUs are not intended to
replace any pension rights or compensation;

(h)
    the RSUs, the Ordinary Shares subject to the RSUs and the value of the same
are an extraordinary item of compensation outside the scope of the Participant’s
employment (and employment contract, if any) and are not part of normal or
expected compensation for any



5



--------------------------------------------------------------------------------





purpose, including calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(i)
    the future value of the Ordinary Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;

(j)
    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the Participant ceasing to have rights
under or to be entitled to RSUs, whether or not as a result of the Participant’s
termination of employment (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), and in consideration of the grant of the RSUs to which the Participant
is otherwise not entitled, the Participant irrevocably agrees to (x) never to
institute a claim against the Company, the Employer or any Affiliate and (y)
waive his or her ability, if any, to bring any such claim, and releases the
Company, the Employer and all Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction; by participating in the Plan, the Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and

(k)
    if the Participant resides or is employed outside the United States, the
Participant acknowledges and agrees that the Company and any Affiliate shall not
be liable for any exchange rate fluctuation between the Participant’s local
currency and the U.S. Dollar that may affect the value of the RSUs or of any
amounts due pursuant to the settlement of the RSUs or the subsequent sale of any
Ordinary Shares acquired upon settlement.

10.
Insider Trading and Market Abuse Laws. The Participant acknowledges that he or
she may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including the Participant’s country of residence,
which may affect the Participant’s ability to acquire or sell Ordinary Shares or
rights to Ordinary Shares (e.g., the RSUs) under the Plan during such times as
the Participant is considered to have “inside information” regarding the Company
(as defined by the laws in the applicable jurisdictions, including the
Participant’s country of residence). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult with his or her personal legal advisor on this matter.

11.
Company Policies. The Participant acknowledges and expressly agrees to all of
the terms of the Company's policies in force and as may be amended or replaced
from time to time which apply (as indicated by the terms of such policies) in
respect of the grant of the RSUs and receipt of Ordinary Shares thereunder,
including (without limitation) the Company’s Stock Ownership Policy, which may
apply mandatory holding periods to the Ordinary Shares acquired by the
Participant pursuant to the RSUs, and the Company’s Recoupment of Incentive
Compensation Policy a/k/a Clawback Policy.

12.
Compliance with Law. The Company shall not be required to issue or deliver any
Ordinary Shares pursuant to this Agreement pending compliance with all
applicable securities and other laws, rules and



6



--------------------------------------------------------------------------------





regulations (including any registration requirements or tax withholding
requirements) and compliance with the rules and practices of any stock exchange
upon which the Ordinary Shares are listed.
13.
Country Specific Addendum. Notwithstanding any provisions of this Agreement to
the contrary, the RSUs shall be subject to any special terms and conditions for
the Participant’s country of residence (and country of employment, if different)
set forth in the addendum to this Agreement (the “Addendum”). If the Participant
transfers residence or employment to another country reflected in the Addendum,
the special terms and conditions for such country will apply to the Participant
to the extent the Company determines, in its sole discretion, that the
application of such special terms and conditions is necessary or advisable in
order to comply with local law, rules and regulations or to facilitate the
operation and administration of the RSUs and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer). In all circumstances, any applicable
Addendum shall constitute part of this Agreement.

14.
No Advice Regarding Grant. The Company and the Employer are not providing any
tax, legal or financial advice, nor is the Company or the Employer making any
recommendations regarding the RSUs, the Participant’s participation in the Plan
or the Participant’s acquisition or sale of the underlying Ordinary Shares. The
Participant is hereby advised to consult with the Participant’s own personal
tax, legal and financial advisors regarding participation in the Plan before
taking any action related to the Plan.

15.
Restriction on Transferability. Except to the extent expressly provided in the
Plan or this Agreement, the RSUs may not be sold, transferred, pledged, assigned
or otherwise alienated at any time. Any attempt to do so contrary to the
provisions hereof shall be null and void.

16.
Rights as a Shareholder. The Participant shall not have voting or any other
rights as a shareholder of the Company with respect to the Ordinary Shares
issuable upon the vesting of RSUs until the date of issuance of such Ordinary
Shares. Upon settlement of the RSUs, the Participant will obtain, with respect
to the Ordinary Shares received in such settlement, full voting and other rights
as a shareholder of the Company.

17.
Notices. Any notice given to the Participant shall be addressed to the
Participant at the address or electronic address listed in the Participant’s
electronic stock plan account held with the Administrator. The Company may, in
its sole discretion, decide to deliver any documents related to current or
future participation in the Plan by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or the Administrator.

18.
Binding Effect. This Agreement shall be binding upon, enforceable against, and
inure to the benefit of the Participant, including the Participant’s personal
representatives, and the Company and its successors and assigns.

19.
Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the Grant Date and the provisions of this Agreement, except terms
otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.

20.
Severability. If all or any part of the Plan or this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of the Plan or this Agreement not
declared to be unlawful or invalid. Any provision of this Agreement (or



7



--------------------------------------------------------------------------------





part of such provision) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
provision (or part of such provision) to the fullest extent possible while
remaining lawful and valid.
21.
Waiver. The waiver by the Company with respect to the Participant (or any other
Participant’s) compliance with any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Participant of any provision of this Agreement.

22.
Language. If the Participant is resident or employed outside of the United
States, the Participant acknowledges and agrees that it is his or her express
intent that the Plan, this Agreement and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the RSUs, be drawn up
in English. If the Participant has received the Plan, this Agreement or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

23.
Electronic Signatures. Each party agrees that the electronic signatures, whether
digital or encrypted, of the parties included in this Agreement are intended to
authenticate this writing and to have the same force and effect as manual
signatures.  Delivery of a copy of this Agreement or any other document
contemplated hereby bearing an original or electronic signature by facsimile
transmission (whether directly from one facsimile device to another by means of
a dial-up connection or whether mediated by the worldwide web), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original or electronic signature.

24.
Data Privacy. The Company and its Affiliates hereby notify the Participant of
the following in relation to the Participant’s personal data and the collection,
processing and transfer of such data in relation to the grant of the RSUs and
the participation in the Plan pursuant to applicable personal data protection
laws. The collection, processing and transfer of the Participant’s personal data
is necessary for the Company’s administration of the Plan and the Participant’s
participation in the Plan, and the Participant’s denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant’s ability to participate in the Plan. As such, the Participant
expressly and voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein. Special provisions operate for Participants
located in Europe (see below) which do not rely on the Participant's consent as
the basis for lawful processing.

The Company and its Affiliates hold certain personal information about the
Participant, including (but not limited to) the Participant’s name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all RSUs or any other entitlement
to shares awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor for the purpose of managing and administering the Plan (the
“Data”). The Data may be provided by the Participant or collected, where lawful,
from third parties, and the Company and its Affiliates will process the Data for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of


8



--------------------------------------------------------------------------------





residence. Data processing operations will be performed minimizing the use of
personal and identification data when such information is unnecessary for the
processing purposes sought. The Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.
The Company and its Affiliates will transfer Data as necessary for the purpose
of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, the United States or elsewhere throughout the world.
The Participant hereby expressly authorizes (where required under applicable
law) the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares on the Participant’s behalf to a broker
or other third party with whom the Participant may elect to deposit any shares
acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion or blockage (for breach of applicable laws) of the Data and
(iv) oppose, for legal reasons, the collection, processing or transfer of the
Data that is not necessary or required for the implementation, administration
and/or operation of the Plan and the Participant’s participation in the Plan.
The Participant may seek to exercise these rights by contacting his or her local
Human Resources manager.
Where The General Data Protection Regulation (EU) 2016/679 and local
implementing data protection laws ("Data Protection Legislation") apply, the
Company and its Affiliates confirm that they will comply with Data Protection
Legislation when processing a Participant's data and that further information
about the processing of personal data is set out in the privacy notice which has
been made available by the employing company and to which the Participant has
previously been directed.
25.
Controlling Law. The RSUs and this Agreement are governed by, and subject to,
the laws of England and Wales. The English courts will have exclusive
jurisdiction in respect of all disputes arising under or in connection with the
RSUs.



(Signature page follows)




















9



--------------------------------------------------------------------------------











































    


10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has executed this
Agreement, all as of the date first above written.


    
CARDTRONICS PLC
 
 
 
 
PARTICIPANT
 
 
 
Accepted on:




    






11



--------------------------------------------------------------------------------








SCHEDULE A
Performance Goals. For the avoidance of doubt, the terms defined in this
Agreement shall have the same meaning in this Schedule A. The Committee has
adopted the following performance goals (the “Performance Goals”) for the period
from [●] through [●] (the “Performance Period”):
Measure
Threshold
($ in 000’s)
Target
($ in 000’s)
Maximum
($ in 000’s)
Weighting
[●]
[●]
[●]
[●]
[●]
Payout
[●]
[●]
[●]
 





1.
Definitions. In addition to the terms defined elsewhere herein, the following
capitalized terms shall have the meanings indicated below:

2.
Performance Qualifiers. For the RSUs to vest under this Agreement, both of the
following performance qualifiers must be met:

(a)
The Company must be compliant with all material public company regulations and
reporting requirements for its fiscal year.

(b)
The Participant must achieve the minimum performance standards established by
his or her superior (or the Board) and must have completed the required
corporate and compliance training assigned as of the end of the Performance
Period.

3.
Adjustments. The Performance Goals described in Section 1 of this Schedule A
represent the Company’s business as of [●]. The Committee has approved the
following categories of adjustments to actual performance for the purposes of
calculating the level of performance achieved in this Schedule A. In order for
an adjustment category to be used, the adjustment must be reversing the impact
actually realized and reported in the Company’s 10-K in a given fiscal year. The
Committee, however, will review and approve all adjustments to actual
performance prior to completion of the calculation of the RSUs earned under this
Agreement. Certain adjustments already may be incorporated in [●] and are not
intended to be adjusted twice.



A-1



--------------------------------------------------------------------------------







ADDENDUM
This Addendum includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if the Participant resides in, or is
employed in, one of the countries addressed herein. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and the
Restricted Stock Unit Agreement (the “Agreement”) to which this Addendum is
attached.
This Addendum also includes information regarding exchange control laws and
certain other issues the Participant should be aware of with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2017. The laws are often complex and change frequently. As
a result, the Company strongly recommends that the Participant not rely on the
information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date by the time the Participant vests in the RSUs or
sells the Ordinary Shares issued upon settlement of the RSUs.
In addition, the information contained in this Addendum is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure the Participant of any particular result. Accordingly,
the Participant is advised to seek appropriate professional advice as to how the
applicable laws in his or her country may apply to his or her situation.
If the Participant (i) is a citizen or resident of a country other than the one
in which he or she is currently working or residing, (ii) transfers to another
country after the RSU grant date, (iii) changes employment status to a
consultant position, or (iv) is considered a resident of another country for
local law purposes, the Company shall, in its discretion, determine the extent
to which the special terms and conditions contained herein shall apply to the
Participant.
AUSTRALIA
Terms and Conditions (General)
Form of Settlement. Notwithstanding any discretion contained in the Plan, the
RSUs only will be settled in Ordinary Shares which will be newly issued by the
Company. The RSUs do not provide any right for the Participant to receive a cash
payment.
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1197 (Cth) applies (subject to the conditions in the Act).


A-2



--------------------------------------------------------------------------------





CANADA
Terms and Conditions (General)
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Form of Settlement. Notwithstanding any discretion contained in the Plan, the
RSUs only will be settled in Ordinary Shares. The RSUs do not provide any right
for the Participant to receive a cash payment.
Involuntary Termination Terms. In the event of the Participant’s involuntary
termination (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is providing service or the terms of the Participant’s
employment agreement, if any), vesting will terminate as of the date that is the
earlier of (i) the date the Participant receives a notice of termination from
the Employer, or (ii) the date the Participant is no longer actively rendering
services, regardless of any notice period or period of pay in lieu of such
notice required under local law (including, but not limited to, statutory law,
regulatory law, or common law). The Board or the chief executive officer of the
Company or an Affiliate, as applicable, shall have the exclusive discretion to
determine when the Participant is no longer actively employed or rendering
services for purposes of the RSUs.
Terms and Conditions Applicable if Participant Resides in Quebec
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement Pour Recevoir Des Informations en Anglais. Les parties
reconnaissent avoir exigé la rédaction en anglais de la convention, ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement à, la présente convention.
Data Protection. The following provision supplements Section 24 of the
Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, its Affiliates and any
Administrator that may be selected by the Company to assist with the Plan to
disclose and discuss the Plan with their respective advisors. The Participant
further authorizes the Company and its Affiliates to record such information and
to keep such information in the Participant’s employee file.
Notifications
Securities Law Information. Canadian residents may not be permitted to sell or
otherwise dispose of any Ordinary Shares acquired upon vesting of the RSUs
within Canada. Canadian residents may only be permitted to sell or dispose of
any such Ordinary Shares if such sale or disposal takes place outside of Canada
on the facilities on which the Ordinary Shares are traded (i.e., on the NASDAQ).
Foreign Asset and Account Reporting Notification. If the Participant is a
Canadian resident, the Participant may be required to report his or her foreign
property on form T1135 (Foreign Income Verification Statement)


A-3



--------------------------------------------------------------------------------





if the total cost of the foreign property exceeds C$100,000 at any time during
the year. Foreign property includes Ordinary Shares acquired under the Plan and
may include the RSUs. The RSUs must be reported - generally at a nil cost - if
the C$100,000 cost threshold is exceeded because of other foreign property the
Participant holds. If Ordinary Shares are acquired, their cost generally is the
adjusted cost base of the Ordinary Shares (“ACB”). The ACB ordinarily would
equal the fair market value of the Ordinary Shares at the time of acquisition,
but if the Participant owns other Ordinary Shares, the ACB may have to be
averaged with the ACB of the other Ordinary Shares. The form T1135 generally
must be filed by April 30 of the following year. The Participant should consult
with his or her personal tax advisor to determine the Participant’s personal
reporting obligations.
Data Protection. The Company and its Affiliates confirm that they shall comply
with the General Data Protection Regulation (EU) 2016/679 and the relevant
implementing legislation when processing the Participant’s personal data for the
purpose of administering the Plan. Further information about the processing of
Participants’ personal data is set out in the privacy notice which is available
at: http://www.cardtronics.de/de/privacy.aspx and
http://www.cardtronics.de/en/privacy.aspx.


GERMANY
Terms and Conditions (General)
Definition of "Disability”: The definition of "Disability", instead of that
provided in this Agreement, shall be determined by the Company or the
Participant's Employer and in accordance with the Employer's relevant employment
policies, as may be in place from time to time.
Definition of "Qualified Retirement”: The definition of "Qualified Retirement",
instead of that provided in this Agreement, shall be determined by the Company
or the Participant's Employer and in accordance with the Employer's relevant
employment policies, as may be in place from time to time.
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank). For payments made
or received in connection with securities (including proceeds realized upon the
sale of Ordinary Shares), the report must be filed electronically by the fifth
day of the month following the month in which the payment was received. The form
of report (Allgemeine Meldeportal Statistik) can be accessed via Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. The
Participant is personally responsible for complying with exchange control
restrictions in Germany.
IRELAND
Terms and Conditions (General)


A-4



--------------------------------------------------------------------------------





Definition of "Disability”: The definition of "Disability", instead of that
provided in this Agreement, shall be determined by the Company or the
Participant's Employer and in accordance with the Employer's relevant employment
policies, as may be in place from time to time.
Definition of "Qualified Retirement”: The definition of "Qualified Retirement",
instead of that provided in this Agreement, shall be determined by the Company
or the Participant's Employer and in accordance with the Employer's relevant
employment policies, as may be in place from time to time.
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Notifications
Director Notification Obligation. Irish residents who may be a director, shadow
director or secretary of an Irish subsidiary whose interest in the Company
represents more than 1% of the Company’s voting share capital are required to
notify such Irish Subsidiary in writing within a certain time period. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).
Data Protection. The Company and its Affiliates confirm that they shall comply
with the General Data Protection Regulation (EU) 2016/679 and the relevant
implementing legislation when processing the Participant’s personal data for the
purpose of administering the Plan. Further information about the processing of
Participants’ personal data is set out in the privacy notice which is available
at: http://www.cardtronics.ie/contact/privacy.asp.
MEXICO
Terms and Conditions (General)
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Plan Document Acknowledgement. By accepting the grant of RSUs, the Participant
acknowledges that he or she has received a copy of the Plan and the Agreement,
including this Addendum, which the Participant has reviewed. The Participant
further acknowledges that he or she accepts all the provisions of the Plan and
the Agreement, including this Addendum. The Participant also acknowledges that
he or she has read and specifically and expressly approves the terms and
conditions set forth in Section 9 of the Agreement, which clearly provides as
follows:
(1)    The Participant’s participation in the Plan does not constitute an
acquired right;
(2)
The Plan and the Participant’s participation in it are offered by the Company on
a wholly discretionary basis;

(3)    The Participant’s participation in the Plan is voluntary; and


A-5



--------------------------------------------------------------------------------





(4)
None of the Company, the Employer or any Affiliate is responsible for any
decrease in the value of any Ordinary Shares acquired upon the RSUs vesting.

Nature of Grant. This provision supplements Section 9 of the Agreement:
By accepting the grant of RSUs, the Participant expressly recognizes that the
Company, with its principal operating offices at 3250 Briarpark Drive, Suite
4000, Houston, Texas, 77042, United States of America, is solely responsible for
the administration of the Plan and that the Participant’s participation in the
Plan and acquisition of Ordinary Shares under the Plan does not constitute an
employment relationship between the Participant and the Company since the
Participant is participating in the Plan on a wholly commercial basis and the
Participant’s sole employer is a Mexican legal entity that employs the
Participant and to which the Participant is subordinated (i.e., the Employer).
Based on the foregoing, the Participant expressly recognizes that the Plan and
the benefits that he or she may derive from participating in the Plan do not
establish any rights between the Participant and the Employer and do not form
part of the employment conditions and/or benefits provided by the Employer and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment.
The Participant further acknowledges that their participation in the Plan and
the offer of the RSU is a private offer.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Participant’s participation in the Plan at any time without any liability to
the Participant.
Finally, the Participant hereby declares that the Participant does not reserve
any action or right to bring any claim against the Company for any compensation
or damages regarding any provision of the Plan or the benefits derived under the
Plan, and the Participant therefore grants a full and broad release to the
Company, and its Affiliates, branches, representation offices, shareholders,
trustees, directors, officers, employees, agents, or legal representatives with
respect to any such claim that may arise.
NEW ZEALAND
Terms and Conditions (General)
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Notifications
Securities Law Information. Warning: This is an offer of rights to receive
Ordinary Shares upon vesting of the RSUs subject to the terms of the Plan and
the Agreement. RSUs give you a stake in the ownership of the Company. You may
receive a return if dividends are paid on the Ordinary Shares. If the Company
runs into financial difficulties and is wound up, you will be paid only after
all creditors and holders of preferred shares have been paid. You may lose some
or all of your investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result,


A-6



--------------------------------------------------------------------------------





you may not be given all the information usually required. You will also have
fewer other legal protections for this investment. You should ask questions,
read all documents carefully, and seek independent financial advice before
committing to participate in the Plan.
In addition, you are hereby notified that the documents listed below are
available for review on the Company intranet site at the web addresses listed
below:
1.
The Company's most recent Annual Report (Form 10-K):

http://www.sec.gov/Archives/edgar/data/1671013/000155837018001333/catm-20171231x10k.htm
[http://www.sec.gov/Archives/edgar/data/1671013/000155837018001333/catm-20171231x10k.htm]


2.
The Company's most recent published financial statements (Form 10-Q or 10-K) and
the auditor’s report on those financial statements:

http://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0001671013&owner=exclude&count=40&hidefilings=0


3.
The Plan:

4.
http://www.sec.gov/Archives/edgar/data/1671013/000110465916130582/a16-14149_1ex10d3.htm
[http://www.sec.gov/Archives/edgar/data/1671013/000110465916130582/a16-14149_1ex10d3.htm]



You acknowledge that you may have a copy of the above documents sent to you,
without fee, on written request being mailed to 3250 Briarpark Drive, Suite
4000, Houston, Texas, 77042, United States of America.  The telephone number at
the executive offices is (832) 308-4000.
As noted above, you are advised to carefully read the materials provided before
making a decision whether to participate in the Plan. You are also encouraged to
contact your tax advisor for specific information concerning your personal tax
situation with regard to Plan participation.
SPAIN
Terms and Conditions (General)
Definition of "Disability”: The definition of "Disability", instead of that
provided in this Agreement, shall be determined by the Company or the
Participant's Employer and in accordance with the Employer's relevant employment
policies, as may be in place from time to time.
Definition of "Qualified Retirement”: The definition of "Qualified Retirement",
instead of that provided in this Agreement, shall be determined by the Company
or the Participant's Employer and in accordance with the Employer's relevant
employment policies, as may be in place from time to time.
Agreements and consents: The Participant agrees to enter into any document
and/or make any representations as may be required from time to time by the
Company, the Employer or any Affiliates, such that the Company or its Affiliates
is able to fulfill its obligations and can rely on any necessary exemptions
under securities laws and/or can make any necessary filings under local
securities laws.
Nature of Grant. This provision supplements Section 9 of the Agreement:
In accepting the RSUs, the Participant consents to participating in the Plan and
acknowledges having received and read a copy of the Plan.
The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant the RSUs under the Plan to individuals who may
be employees of the Employer, the Company or any Affiliate throughout the world.
The decision is a limited decision that is entered into upon the express


A-7



--------------------------------------------------------------------------------





assumption and condition that any grant will not bind the Company or any
Affiliate except as set forth in the Plan or Agreement. Consequently, the
Participant understands that the RSUs are granted on the assumption and
condition that such RSUs and any Ordinary Shares acquired upon vesting of the
RSUs shall not become a part of any employment contract (either with the
Employer or the Company or any Affiliate) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation) or
any other right whatsoever. In addition, the Participant understands that the
RSUs would not be granted but for the assumptions and conditions referred to
above; thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then the grant of the RSUs shall be null and void.
Further, the vesting of the RSUs is expressly conditioned on the Participant’s
continuous service, such that if the Participant’s service or employment
terminates for any reason whatsoever, the RSUs will cease to vest immediately
effective on the date of termination of the Participant’s service or employment.
This will be the case, for example, even if the Participant: (a) is considered
to be unfairly dismissed without good cause; (b) is dismissed for disciplinary
or objective reasons or due to a collective dismissal; (c) terminates service or
employment due to a change of work location, duties or any other employment or
contractual condition; (d) terminates service or employment due to the Company’s
or any Affiliate’s unilateral breach of contract; or (e) is terminated from
service or employment for any other reason whatsoever. Consequently, upon the
Participant’s termination of service or employment for any of the above reasons,
the Participant will automatically lose any rights to the RSUs that were
unvested on the date of termination.
Notifications
Securities Law Notification. The RSUs described in the Plan and the Agreement,
including this Addendum, do not qualify under Spanish regulations as securities.
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory. The Plan and the Agreement,
including this Addendum, have not been nor will they be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.
Exchange Control Notification. The acquisition, ownership and sale of Ordinary
Shares under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness. Generally, the declaration must be made each January for
Ordinary Shares owned as of December 31 of the prior year; however, if the
amount of Ordinary Shares acquired or sold exceeds a specific threshold, the
declaration must be filed within one month of the acquisition or sale, as
applicable.
Foreign Asset / Account Reporting. Spanish residents are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Ordinary Shares held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceeds €1,000,000.
In addition, the Participant may be subject to certain tax reporting
requirements with respect to assets or rights that the Participant holds outside
of Spain, including bank accounts, securities and real estate if the aggregate
value for a particular category of assets exceeds €50,000 as of December 31 each
year. Ordinary Shares acquired under the Plan or other equity programs offered
by the Company constitute securities for purposes of this requirement, but
unvested awards (e.g., RSUs, etc.) are not considered assets or rights for
purposes of this reporting requirement. If applicable, the Participant must
report the assets on Form 720 by no later than March 31 following the end of the
relevant year. After the rights and/or assets are initially reported, the
reporting obligation will apply only if the value of previously-reported rights
or assets increases by more than €20,000 as of each subsequent December 31 or if
the Participant sells or otherwise disposes


A-8



--------------------------------------------------------------------------------





of previously-reported rights or assets. The Participant should consult with his
or her personal advisor to determine the Participant’s obligations in this
respect.
Data Protection. The Company and its Affiliates confirm that they shall comply
with the General Data Protection Regulation (EU) 2016/679 and the relevant
implementing legislation when processing the Participant’s personal data for the
purpose of administering the Plan.  Further information about the processing of
Participants’ personal data is set out in the privacy notice which is available
at:


http://www.cardtronics.es/en/privacy.html.
UNITED KINGDOM
Terms and Conditions (General)
Definition of "Disability”: The definition of "Disability", instead of that
provided in this Agreement, shall be determined by the Company or the
Participant's Employer and in accordance with the Employer's relevant employment
policies, as may be in place from time to time.
Definition of "Qualified Retirement”: The definition of "Qualified Retirement",
instead of that provided in this Agreement, shall be determined by the Company
or the Participant's Employer and in accordance with the Employer's relevant
employment policies, as may be in place from time to time.
Settlement in Ordinary Shares. Notwithstanding any discretion in the Plan to
settle the RSUs in cash, due to tax law considerations in the United Kingdom,
the RSUs will be settled in Ordinary Shares only. The RSUs do not provide any
right for the Participant to receive a cash payment.
Tax Acknowledgment. Without limitation to Section 8 of the Agreement, the
Participant hereby agrees that he is or she is liable for all Tax-Related Items
and hereby covenants to pay all such Tax-Related Items, as and when requested by
the Company or (if different) the Employer or by HMRC (or any other tax
authority or any other relevant authority).  The Participant also hereby agrees
to indemnify and keep indemnified the Company and (if different) the Employer
against any Tax-Related Items that they are required to pay or withhold on the
Participant’s behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority).
Data Protection. The Company and its Affiliates confirm that they shall comply
with the General Data Protection Regulation (EU) 2016/679 and the relevant
implementing legislation when processing the Participant’s personal data for the
purpose of administering the Plan.  Further information about the processing of
Participants’ personal data is set out in the privacy notice which is available
at:


http://www.cardtronics-uk.com/contact/privacy.asp.


UNITED STATES


A-9



--------------------------------------------------------------------------------





Notifications
Code Section 409A. For U.S. taxpayers, it is the intent that the grant of RSUs
as set forth in the Agreement shall qualify for exemption from or comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended and restated (the “Code”), and any ambiguities herein will be
interpreted to so qualify or comply. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Agreement as may be necessary to ensure that
all payments provided for under the Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A of the Code;
provided, however, that the Company makes no representation that the grant,
vesting, or settlement of the RSUs will be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to the grant, vesting or settlement of the RSUs granted pursuant
to the Agreement. The Company will have no liability to the Participant or any
other party if the RSUs, the delivery of Ordinary Shares upon settlement of the
RSUs or other payment hereunder that is intended to be exempt from, or compliant
with, Section 409A of the Code, is not so exempt or compliant, or for any action
taken by the Company with respect thereto.


*    *    *


A-10

